EXHIBIT 10.2

 

July 7, 2005

 

Sirenza Microdevices, Inc.

303 S. Technology Court

Broomfield, CO 80021

Attn: Board of Directors

 

Gentlemen:

 

I hereby resign, effective immediately, from my position as Chief Financial
Officer of Sirenza Microdevices, Inc. (“Sirenza”) and any other positions I may
hold with Sirenza and any of its subsidiaries, other than the position of
Special Assistant to the CEO, which I understand I have been appointed to today.

 

In addition, while I intend to continue to serve as Special Assistant to the CEO
on an at-will basis for so long as Sirenza requests and at my current salary of
$8,653.85 per bi-weekly pay period in the interim, I hereby resign from that
position as well, effective as of September 30, 2005. I understand that while I
continue to serve as Special Assistant to the CEO, my outstanding stock options
will continue to vest monthly on their stated terms, and I will continue to have
access to the Company’s standard employee benefits programs.

 

These resignations are voluntary on my part and are motivated by my wish to
relocate to California, and are not occasioned by any action taken by the
Company or any disagreement with the Company.

 

I understand and agree that each of these resignations is a “Voluntary
Termination” as defined in the Executive Employment Agreement effective
August 1, 2003 (the “Agreement”) by and between myself and Sirenza, and I agree
that notwithstanding anything to the contrary in the Agreement, neither such
resignations nor any related change in my duties and/or appointments by Sirenza
to fill my vacated positions (whether occurring before or after the effective
date of any such resignation) triggers any payments, vesting or other severance
benefits to me under the Agreement.

 

Please acknowledge your receipt of this letter and agreement to its terms by
signing below.

 

Sincerely,

 

/s/ Thomas J. Scannell

Thomas J. Scannell

Acknowledged and agreed:

Sirenza Microdevices, Inc.

/s/ Robert Van Buskirk

Robert Van Buskirk

Chief Executive Officer